Citation Nr: 0936967	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1946 to August 1950.  
He died in June 1982.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the service connection for the cause of 
the Veteran's death in January 1985.  The decision is final.

2.  Since the Board denial relevant official service 
department records have been associated with the claim file.




CONCLUSIONS OF LAW

1.  A September 1987 rating decision, which confirmed a 
previous denial of service connection for the cause of the 
Veteran's death, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence having been received, the claim 
for entitlement to service connection for the cause of the 
Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

When the appellant is attempting to reopen a previously 
disallowed claim, VA must notify the appellant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the 
benefits sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  This requires VA to look at the bases for the prior 
denial and to respond with a letter describing what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id. at 10.

The Board recognizes that in the December 2006 VCAA letter, 
the RO notified the appellant of the evidence and information 
that was necessary to establish entitlement to the underlying 
claim for the benefits sought and further apprised her that 
if the claim was previously denied she would have to submit 
new and material evidence.  However, the RO did not notify 
the appellant of the reason for the prior denial and of the 
evidence and information that would be necessary to 
substantiate the elements required to establish service 
connection that was found insufficient in the previous 
denial.  This letter does not comply with the requirements 
under Kent, supra.  However, in the instant case, since the 
appellant's claim is being reopened, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  

Legal Criteria and Analysis

I.  New and Material

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

38 C.F.R. § 3.156 (c) states that notwithstanding any other 
section in this part, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. 

In the instant case, service connection for the cause of the 
Veteran's death was denied by the Board in January 1985.  The 
appellant subsequently sought to re-raise her claim, and was 
denied in rating actions in December 1985, September 1986 and 
September 1987.

At the time of the last final prior denial in September 1987, 
available service medical treatment records had been 
associated with the claim file.  However, since that time, 
Surgeon General Office Hospital Lists were associated with 
the claim file in February 2007.  These are additional 
relevant service department records which, by definition, are 
considered new and material evidence.  See 38 C.F.R. § 
3.156(c).  Therefore the claim for entitlement to service 
connection for the cause of the Veteran's death is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for the cause of the Veteran's death is 
reopened.  


REMAND

The Veteran died June 1982.  The appellant claims that she is 
entitled to service connection for the cause of the Veteran's 
death.  Specifically, she alleges that the Veteran's service 
connected pulmonary tuberculosis caused the Veteran's death.  
After a review of the file, the Board has determined that 
additional development is necessary before the Board decides 
this claim.

The VCAA and its implementing regulations provide, in part, 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008).  Under 
38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. In this case, an opinion is 
needed.  

A July 1982 certificate from the Office of the Treasurer of 
the Republic of the Philippines submitted by the appellant, 
contains the register of deaths.  Such information indicated 
that the Veteran died in June 1982 and that the cause of 
death was congestive heart failure/Pulm.T.B.  At the time of 
his death, the Veteran was service connected for pulmonary 
tuberculosis with residuals of a thoracoplasty and a total 
lung collapse, and for removal of six ribs on the left side.  
Both disabilities were evaluated as 50 percent disabling and 
the combined evaluation was 80 percent.

A June 1974 report of a Tuberculosis Review Board determined 
that the Veteran's pulmonary tuberculosis was inactive.  

A Field Examination Report of December 1982 contains several 
depositions, all dated in December 1982, made as part of the 
investigation.  In one of the depositions, the appellant 
stated that she had inserted Pulm.T.B. in the death 
certificate because she believed that pulmonary tuberculosis 
was the actual cause of the Veteran's death.  In three 
additional depositions, friends of the Veteran's stated that 
he had suffered from symptoms of tuberculosis up to the time 
of his death.  

In connection with the Field Investigation, an interview of 
Dr. V.L. was conducted.  The interview report of December 
1982 notes that physician's conclusion that the pulmonary 
tuberculosis had aggravated the Veteran's condition which had 
resulted in his death, if it had not been the primary cause.  

In a statement received in July 1983, Dr. E.P.R., the 
physician stated that he had concluded that the Veteran's 
congestive heart failure had resulted from the right heart 
failure secondary to "cor pulmonale" due to pulmonary 
tuberculosis.  

A January 1984 statement from Dr. L.V. states that the 
Veteran had been suffering from chronic pulmonary disease 
which could lead to congestive heart failure in the terminal 
stage.  

Having considered the above noted evidence, the Board finds 
that medical opinion is needed to clarify whether the 
Veteran's service connected pulmonary tuberculosis 
contributed to the cause of death.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under § 5103A to provide a veteran with a medical examination 
or to obtain a medical opinion is triggered if the evidence 
of record demonstrates "some casual connection between his 
disability and his military service").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed 
by an appropriate VA examiner.  After 
his or her review, the examiner must 
opine as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the 
Veteran's service-connected pulmonary 
tuberculosis, contributed substantially 
or materially to death or was of such a 
nature as to aggravate or cause the 
congestive heart failure that directly 
caused his death.  The examiner is 
asked to specifically consider the 
December 1982 interview of Dr. V.L., 
the July 1983 statement from Dr. 
E.P.R., and the January 1984 statement 
from Dr. V.L.  The claims folder must 
be made available to the physician for 
review of the case.  The complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished with 
a supplemental statement of the case 
(SSOC) and be afforded an opportunity 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


